Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144817                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SANDER KALAJ and ALIDA KALAJ,                                                                           Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                     Justices


  v                                                                SC: 144817
                                                                   COA: 298852
                                                                   Oakland CC: 2009-097742-NH
  SYED MAHMOOD ALI KHAN, M.D.
  and BASHA DIAGNOSTICS, P.C.,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           d0618                                                              Clerk